BYERS, District Judge.
Upon settlement of the order submitted pursuant to memorandum decision of November 24, 1930, herein, granting the motion to dismiss the bankruptcy proceeding and to vacate stays contained in orders granted October 15 and 31, 1930, it is urged that the motion was mistakenly granted as to the dismissal of the proceeding, because, in the prior proceeding, there was a composition; from this, it is reasoned that there was no prior discharge, hence there can be one granted in this proceeding.
It is said in Matter of Cohen, 10 Am. Bankr. Rep. (N. S.) 402, at page 404:
“A composition when confirmed is in effect a discharge. (See section 14-c; ef. section 21-e and £.)”
It seems obvious that, if this were not so, there never would be any composition.
Therefore, this bankrupt has been discharged within, six years prior to the present proceeding, and, for that reason, ho cannot obtain a discharge in this proceeding.
Whether the court possesses the power to dismiss the pending petition in bankruptcy for that reason, or whether the objection must be reserved until discharge is sought, is not so clear. If counsel desire to submit their views on this subject, they will please do so on or before December 5, 1930.